PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,463,572
Issue Date: 11 Oct 2016
Application No. 13/609,619
Filing or 371(c) Date: 11 Sep 2012
For: SYSTEM FOR REMOTELY SWINGING A GOLF CLUB

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO RESCIND NOTICE OF PATENT EXPIRATION” filed November 24, 2020. 

Petitioner filed the present petition seeking supervisory review and the acceptance of the 3.5 year maintenance fee without the need for a petition under 37 CFR 1.378(b). In particular, petitioner explains:

          On October 13, 2020 Applicant made multiple attempts to timely pay the 3.5 year maintenance fee that was due. The maintenance fee window closed on October 12, 2020, however October 12, 2020 was an observed federal holiday (Columbus Day). Accordingly, all US Patent Office deadlines move to the next business day. When Applicant attempted payment on October 13, 2020, the day following the federal holiday, the maintenance fee portal would not allow payment.

          Applicant made several attempts at payment of the maintenance fee and each time the total due would reflect as $0. Applicant successfully paid maintenance fees for other patents due on October 13, 2020 so it was clear that the system was not recognizing that the federal holiday would technically make the fee due on the following business day.

          On October 14, 2020 Applicant placed a call to the USPTO and spoke to an employee with the Help Desk. The USPTO employee confirmed that the error was a result of an issue with the fee portal being unable to recognize that the due date fell on a federal holiday, and thus, payment the following day was permissible. The attached document marked “Exhibit A” clearly illustrates the discrepancy that the final date to pay the maintenance fee was October 13, 2020, while also indicating that the patent expired on October 11, 2020 due to failure to receive payment. After a lengthy discussion it was determined that the appropriate course of action would be to file a Petition to have the fee be accepted.

ACTION REQUESTED

          Due to the technical error that occurred with the Maintenance Fee Payment Portal not recognizing extended due dates due to federal holiday closures, Applicant respectfully requests that Petition to Rescind Notice of Patent Expiration be granted. The Office is hereby authorized to charge the 3.5 year maintenance fee to Deposit Account 60-2504.

Petition, 11/24/20, pp. 2-3.

The Office has considered petitioner’s arguments and supporting evidence, but does not find them persuasive. Initially, the Office reminds petitioner that all business with the USPTO should be transacted in writing as indicated in 37 CFR 1.2. The action of the USPTO will be based exclusively on the written record in the Office and no attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 

The above-identified patent issued on October 11, 2016. The window for payment of the 3.5-year maintenance fee without a surcharge opened on October 11, 2016, and closed on April 13, 2020. The six-month grace period for payment of the 3.5-year maintenance fee with a surcharge opened on April 14, 2020, and closed on October 13, 2020. The patent expired after midnight on October 11, 2020 (i.e., October 12, 2020) for lack of payment of the maintenance fee. 

The grace period for paying the 3.5-year maintenance fee with a surcharge fell on Sunday, October 11, 2020. Monday, October 12, 2020, fell on a federal holiday within the District of Columbia. As the grace period for paying a maintenance fee with a surcharge ended on a Sunday (October 11, 2020), and the following Monday (October 12, 2020) was a federal holiday within the District of Columbia, petitioner could have made timely payment of the 3.5-year maintenance fee with a six-month surcharge on October 13, 2020, the next succeeding day that was not a Saturday, Sunday, or a federal holiday within the District of Columbia. See 35 U.S.C. 21.

Section MPEP 2506 further explains:

[F]ailure to pay the maintenance fee and surcharge on the next succeeding day that is not a Saturday, Sunday, or a federal holiday within the District of Columbia will result in the patent expiring on a date (4, 8, or 12 years after the date of grant) earlier than the last date on which the maintenance fee and surcharge could be paid. This situation results from the provisions of 35 U.S.C. 21, but those provisions do not extend the expiration date of the patent if the maintenance fee and any required surcharge are not paid when required. For example, if the grace period for paying a maintenance fee with a surcharge ended on a Saturday, the maintenance fee and surcharge could be paid on the next succeeding business day, e.g., Monday, but the patent will have expired after midnight on Saturday (e.g., on Sunday) if the maintenance fee and surcharge were not paid on the following Monday. Therefore, if the maintenance fee and any applicable surcharge are not paid, the patent will expire as of the end of the grace period as listed above. A patent that expires for failure of payment will expire on the day following the anniversary date the patent was granted in the 4th, 8th, or 12th year after the grant.

Emphasis added. 

In view of the above, Exhibit A does not support petitioner’s contention that the Office overlooked that the last day for payment of the 3.5-year maintenance fee with a surcharge fell on a weekend, followed by a holiday. Exhibit A properly set forth the window for payment of the maintenance fee without a surcharge, the grace period for payment of maintenance fee with a six-month surcharge, as well as the last day for payment of the maintenance fee and surcharge. The fact that the due date for timely payment of the 3.5-year maintenance fee with a six-month surcharge moved to next succeeding business day, October 13, 2020, does not change the date of expiration set by statute.1 Pursuant to 35 U.S.C. 41(b)(2), if the maintenance and surcharge are not paid by the next succeeding business day (October 13, 2020), the patent will expire on the day following the anniversary date the patent was granted in the 4th, 8th or 12th year after the grant (after midnight of October 11, 2020, i.e., October 12, 2020).

With regard to petitioner’s inability to pay the maintenance fee and surcharge for this patent on October 13, 2020, via the fee portal, the Office reminds petitioner that there were several other options available to ensure timely payment such as:

Payment by wire - sending a wire payment to the USPTO. 
Payment by fax - Complete the Maintenance Fee Transmittal form and Credit Card Payment Form (if paying with a credit or debit card), and fax to 571-273-6500. 
Payment by mail - Complete the Maintenance Fee Transmittal form and Credit Card Payment Form (if paying with a credit or debit card). Checks or money orders should be made payable to the “Director of the USPTO”. 

For USPS first-class mail – Mail to:

Mail Stop Maintenance Fee
Director of the U.S. Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

Payment by hand delivery2

For mail delivered by any delivery service:

United States Patent and Trademark OfficeMail Center, Mail Stop Maintenance Fee401 Dulany Street, Suite 1A59Alexandria, VA 22314

37 CFR 1.366(b) provides that the procedures of 37 CFR 1.8 or 37 CFR 1.10 may be utilized in paying maintenance fees. The payment date will be the actual date received at the USPTO unless the certificate of mailing or transmission procedure set forth in 37 CFR 1.8, or the USPS Priority Mail Express procedure set forth in 37 CFR 1.10 are utilized. Online payments must be received prior to midnight Eastern Time on the last day of the payment window or surcharge period in order to avoid surcharge or expiration.

The record is clear that petitioner did not utilize any of the other methods available such as payment by fax accompanied by a certificate of facsimile, by First Class mail including a certificate of mailing, or via Priority Mail Express® Post Office to Addressee service of the United States Postal Service (USPS). The Office has strongly advised users to transmit their electronic filings and payments sufficiently early in the day to allow time for alternative methods when filings or payment cannot be made. Petitioner is expected to exercise the due care of a reasonably prudent person to familiarize himself with the rules and procedures of the USPTO and ensure the timely payment of the maintenance fee and surcharge to avoid expiration of the patent. Moreover, petitioner should anticipate the possibility of unexpected circumstances or outages of the EFS-Web system when making payment or submitting papers with the USPTO and should allot sufficient time to take any necessary measure to ensure timely submission. The Office finds that the patent is expired for petitioner’s failure to provide timely payment of the maintenance fee and surcharge. The Office further concludes that the expiration of the patent was not the result of an error by the USPTO, but rather, failure of petitioner to exercise due care and utilize the other methods for payment available to petitioner.

The Office reviewed the matter as request, but must dismiss the petition to the extent that petitioner requests acceptance of the 3.5-year maintenance fee without the submission of a petition under 37 CFR 1.378(b). 

The petition under 37 CFR 1.181 is DISMISSED.

The Office did not charged the 3.5-year maintenance fee to the deposit account in the absence of a petition under 37 CFR 1.378(b) and payment of the petition fee.

TWO (2) MONTHS from the mail date of this decision. No extensions of time under 37 CFR 1.136(a) are permitted. See 37 CFR 1.181(f). This is not a final agency action within the meaning of 5 USC 704. 

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571) 273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web

Questions concerning this decision may be directed to the undersigned (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 “Unless payment of the applicable maintenance fee under [35 U.S.C. 41(b)(1)] is received in the Office on or before the date the fee is due or within a grace period of 6 months thereafter, the patent shall expire as of the end of such grace period. The Director may require the payment of a surcharge as a condition of accepting within such 6-month grace period the payment of an applicable maintenance fee.” 35 U.S.C. 41(b)(2).
        
        2 Although the receptionist will not process the maintenance fee payment, if the payment is delivered with an itemized postcard, the receptionist will provide a delivery receipt by date stamping the postcard. The maintenance fee payment should be placed in an envelope with MAINTENANCE FEE written in dark ink across the envelope.